                                       Case 20-32554-mvl11 Doc 42-12 Filed 10/23/20   Entered 10/23/20 17:01:04   Page 1 of 4




                 2020 Restructuring Team
                 Organization Charts


                 CONFIDENTIAL
                 October 7th, 2020                                       Debtor Exhibit 12
                                                                            Page 1 of 4
©2019 ViZiV Technologies - Proprietary and Confidential                                                                         1
                     Case 20-32554-mvl11 Doc 42-12 Filed 10/23/20    Entered 10/23/20 17:01:04   Page 2 of 4
ViZiV Board of Managers – October 2020 Organizational Chart

                                                          Chairman


                                                      Gen. Mike Miller




       Founder            Founder             Founder                  Founder          Board Member            Board Member

                                                                                        Craig Farrill          Greg Wilhelm, JD
     Dr. Jim Corum     Jolinda Pena1        David Griffith          Basil Pinzone      Chief Executive         Board Secretary
                                                                                           Officer             Sr. Legal Advisor




                        Board Member       Board Member          Board Member          Board Member

                                            Terry Knutson       Terry Knutson (a)
                                            A-3 Manager 1        A-3 Manager 2


                                                                                                         LEGEND:
                                                                                                         (a) = Acting
                                                                                                          1 = Representative of the

                                                                                                         Founder Ken Corum Trust
                                                                                                         (A-4 Unit Managers are not shown)
                                                        Debtor Exhibit 12
                                                          Page 2 of 4
                                  ©2020 ViZiV Technologies - CONFIDENTIAL INFORMATION protected under NDA                                    2
                            Case 20-32554-mvl11 Doc 42-12 Filed 10/23/20     Entered 10/23/20 17:01:04   Page 3 of 4
 ViZiV Leadership Team – October 2020 Organizational Chart



                                                            Chief Executive
                                                                Officer
                                                             Craig Farrill
                                                                                                                           Executive Team
                    Sr. Corporate                                                                                              Admin
                      Paralegal
                                                                                                                           Sonia Gooding


    Sr. Legal        VP Client            Chief IP         Chief Technology             VP                Sr. Corporate
    Advisor         Engagement        Legal Consultant          Officer              Accounting             Paralegal
Greg Wilhelm, JD   Jerry Lomax (a)   Mark Guetlich, JD       Jerry Lomax          Keela Narramore        Rebecca Caddell



                                                                                      Sr. Accountant
                                                                                                 Ryan Lofton
                                                                                      Nolan Abshere


                                                                                      Tax Consultant

                                                                                      Craig Johnson
                                                                                                                              (a) = Acting
                                                              Debtor Exhibit 12
                                                                Page 3 of 4
                                         ©2020 ViZiV Technologies - CONFIDENTIAL INFORMATION protected under NDA                             3
                                 Case 20-32554-mvl11 Doc 42-12 Filed 10/23/20    Entered 10/23/20 17:01:04   Page 4 of 4
 ViZiV Research & Technology Team – October 2020 Organizational Chart

                                                           Chief Technology
                                                                Officer
                                                             Jerry Lomax



                         VP Advanced            Senior Research
                        VSW Research                Fellow                                             VP Technology

                    Jerry Lomax (a)             Dr. Randall Jean                                         Jim Salvitti
                                                                                                                                                 Carlos Tejera



            Director of           Director of
           Engineering            Research
                                                                      Senior Controls           I&C                 Engineering              Engineering
            Jim Lilly           Phil Pesavento                           Engineer            Technologist           Technician               Technician
                                                                      Kendol Everroad         Charlie Roy            Greg Plant           Charlie McDaniel
Power Systems
  Engineer
                                                                                    Senior CAD                              Shop Foreman
                                                                                     Designer
                                                                                    Wray Scott                                Alex Higgs


                                                                                                                                  (a) = Acting

                                                                     Debtor Exhibit 12
                                                                       Page 4 of 4
                                                ©2020 ViZiV Technologies - CONFIDENTIAL INFORMATION protected under NDA                                4
